Exhibit 10.5

CONFIDENTIAL TREATMENT

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934. Such Portions
are marked “[*]” in this document; they have been filed separately with the
Commission.

REFRIGERATED VESSEL TIME CHARTER

Between

SEVEN HILLS LLC

(AS OWNERS)

And

GREAT WHITE FLEET LTD.

(AS CHARTERERS)

IT IS THIS DAY MUTUALLY AGREED between Seven Hills LLC (as “Owners”) of the
Refrigerated Cargo Vessels as described in the attached fixture note and now
trading, and Great White Fleet Ltd. (as “Charterers”), as follows:

[Chiquita Bremen, Chiquita Rostock, Chiquita Italia, Chiquita Scandinavia,
Chiquita

Belgie, Chiquita Deutschland, Chiquita Nederland, Chiquita Schweiz]

REFRIGERATED VESSEL TIME CHARTER

CHARTER IN



--------------------------------------------------------------------------------

REFRIGERATED VESSEL TIME-CHARTER

 

1. DELIVERY

(A) The Owners let, and the Charterers hire the Vessel for a period according to
the fixture note from the time the Vessel is delivered and placed at the
disposal of the Charterers according to the fixture note, she being in every way
fitted for refrigerated cargo service and the intended voyage.

(B) Prior to delivery or as soon after delivery as is practicable, the Vessel
will undergo the usual on-hire pre-delivery inspection.

(C) Charterers may waive the right to conduct an on-hire delivery inspection,
but in such instance, Owners are not relieved of any obligation under the terms
of this Charter, nor do Charterers waive any rights they may have should the
Vessel not be delivered, or does not perform, in accordance with the provisions
of this Charter.

 

2. CANCELLING DATE

(A) Should the Vessel not be delivered by the canceling date according to the
fixture note, the Charterers to have the option of canceling unless the reason
for the non-delivery is caused by non-delivery under the MOA between [buyer and
seller] dated April 30, 2007 (as applicable).

(B) Should Owners give prior written notice to Charterers that the Vessel cannot
be delivered by the canceling date, the Charterers to advise Owners within
forty-eight (48) hours after receiving such notice whether they cancel or will
accept delivery on the later date declared by owners. If Charterers accept the
later delivery date, such date will become the new canceling date subject to the
provisions of (A) and (B) hereof.

 

3. TRADES

(A) The Vessel to be employed in worldwide trading within International
Navigation Limits where no extra insurance involved. Trading to exclude
Mediterranean Sea east of Suez Canal, except trading to Turkey, Egypt, Lebanon,
Greece and Syria is allowed. Trading also to exclude North Korea, Cuba and war
and warlike zones and UN embargoed countries. Any extra insurances or crew
bonuses due to Charterers trading pattern are for Charterer’s account.

 

  (B) (i) The Vessel shall be employed in lawful trades for the carriage of
lawful merchandise only between safe ports or places where the Vessel can safely
lie always afloat. No live stock nor injurious, inflammable or dangerous goods
(such as acids, explosives, calcium carbide, ferro silicon, naptha, motor
spirit, tar, or any of their products) shall be shipped without prior approval
of Owner not to be unreasonably withheld.

 

    

(ii) Owners are at all times solely responsible for the safe navigation and
operation of the Vessel and, consistent with all



--------------------------------------------------------------------------------

 

applicable laws, regulations and safety and navigational requirements, shall
take any and all necessary steps to avoid, mitigate or eliminate any conditions
found there adversely affecting the safety of the Vessel, her crew or the
operations it is engaged in.

(C) Owners warrant that the Vessel in all respects is eligible for worldwide
trading and in compliance with all regulations applicable to worldwide trading
shall ensure that at all times the Vessel shall have on board all certificates,
records and documents required for such service; and that the Vessel shall at
all times in U.S. ports and waters comply with U.S. Coast Guard regulations,
including but not limited to all regulations promulgated pursuant to the U.S.
Maritime Transportation Security Act of 2002 (“MTSA”). In addition, the Vessel
shall comply with the International Ship and Port Facility (“ISPS”) Code as set
forth in December 2002 amendments to SOLAS and that Vessel shall have installed
on board all security devices and equipment, and carry all documents and
certificates required by both the MTSA and ISPS.

(D) Without prejudice to any other provisions of this clause, to the extent that
any laws or regulations enter into force subsequent to the commencement of this
Charter that require physical or operational modifications to the Vessel or
additional documentation, licensing or certification requirements for the Vessel
or the Vessel’s crew in order for the Vessel to remain eligible for worldwide
trading, such modifications shall be undertaken at Owners’ time and expense.

(E) At no time during the term of this Charter shall the Vessel be owned,
controlled or chartered by, or carry cargo from or to, a company domiciled in
any of the countries blocked by the U.S. Department of Treasury’s Office of
Foreign Assets Control (“OFAC”), nor shall the Vessel be owned, controlled or
chartered by, or carry cargo from or to, an entity that appears on OFAC’s list
of Specially Designated Nationals and Blocked Persons (“SDN List”). Owners and
Charters mutual obligations under this clause are continuing, and Owners and
Charterers, as necessary, should refer to the current SDN List (found at
www.treas.gov http://www.treas.gov/ ) to ensure compliance herewith.

 

4. OWNERS TO PAY AND MAINTAIN

(A) The Owners to provide and pay for all provisions (including their loading
and stowage) and wages, for insurance of the Vessel, for all deck and engine
room stores, including all lubricating oil and water, and to exercise due
diligence to maintain her in a thoroughly seaworthy, cargoworthy and efficient
state in hull and machinery during service.

(B) Owners to provide at their expense a valid deratisation certificate for the
period of the charter of the Vessel.

(C) If the vessel is off-hire for any reason other than a scheduled drydock,
Owner shall [*]. Charterer will not pay charter hire in respect of the off-hire
vessel during the off-hire period but will resume payment of hire when the
vessel is returned on hire and becomes available to Charterer. If a replacement
vessel is needed and Owner can provide such a vessel, Charterer shall [*].

 

2



--------------------------------------------------------------------------------

(D) Nothing in subclauses (B) and (C) herein shall operate to deprive Charterers
of their options to terminate the charter under any other provision hereof.

(E) Owners will maintain Vessel free of liens and/or arrests, except for ship
mortgages.

 

5. CHARTERERS TO PAY

(A) During the charter, the Charterers to provide and pay for all oil-fuel,
diesel oil and/or heavy fuel oil for main engine and auxiliaries, port charges,
pilotages (if compulsory), canal steersman (if compulsory), boatage, lights,
tug-assistance, consular charges (except those pertaining to the Master,
Officers and Crew) , canal dock and other dues and charges, trimming, stowing
(including dunnage and shifting boards, excepting any already on board),
unloading, weighing, tallying and delivery of cargoes and related cargo fines,
surveys on hatches, meals supplied to officials and men in their service and
including any foreign general municipality or state taxes, also all dock, harbor
and tonnage dues at the ports of delivery and redelivery (unless incurred
through cargo carried before delivery or after redelivery), agencies,
commissions, also to arrange and pay for loading, all other charges and expenses
whatsoever including detention and expenses through quarantine (including cost
of fumigation and disinfection), except as such related to crew illness or crew
contacts with the shore, provided that all charges for said items shall be for
Owners’ account when such items are consumed, employed or incurred for Owners’
purposes or while the Vessel is off-hire and provided further that any fuel used
in connection with a general average sacrifice or expenditure shall be paid for
by Owners.

(B) All ropes, slings and special runners actually used for loading and
discharging and any special gear, including special ropes, hawsers and chains
required by the custom of the port for mooring to be for the Charterers’
account. The Vessel to be fitted with cranes capable of handling lifts as per
Vessel’s specifications. The Charterers to have free use of Vessel’s cranes and
other gear as on board.

 

3



--------------------------------------------------------------------------------

6. BUNKERS

(A) Charterers to take over and pay for bunkers as on board on day of delivery
at last price paid by owners, unless the bunkers are already Charterers’
property. On redelivery Owners to repurchase the bunkers on board at last paid
prices paid by Charterers. Vessel to be delivered/redelivered with sufficient
bunkers to safely reach the nearest main bunkering port.

(B) Bunker Fuel Sulphur Content Clause for Time Charter Parties 2005

(a) Without prejudice to anything else contained in this Charter Party, the
Charterers shall supply fuels of such specifications and grades to permit the
Vessel, at all times, to comply with the maximum sulphur content requirements of
any emission control zone when the Vessel is ordered to trade within that zone.
The Charterers also warrant that any bunker suppliers, bunker craft operators
and bunker surveyors used by the Charterers to supply such fuels shall comply
with Regulations 14 and 18 of MARPOL Annex VI, including the Guidelines in
respect of sampling and the provision of bunker delivery notes. The Charterers
shall indemnify, defend and hold harmless the Owners in respect of any loss,
liability, delay, fines, costs or expenses arising or resulting from the
Charterers’ failure to comply with this Sub-clause (a).

(b) Provided always that the Charterers have fulfilled their obligations in
respect of the supply of fuels in accordance with Sub-clause (a), the Owners
warrant that:

(i) the Vessel shall comply with Regulations 14 and 18 of MARPOL Annex VI and
with the requirements of any emission control zone; and

(ii) the Vessel shall be able to consume fuels of the required sulphur content
when ordered by the Charterers to trade within any such zone.

Subject to having supplied the Vessel with fuels in accordance with Sub-clause
(a), the Charterers shall not otherwise be liable for any loss, delay, fines,
costs or expenses arising or resulting from the Vessel’s failure to comply with
Regulations 14 and 18 of MARPOL Annex VI.

(c) For the purpose of this Clause, “emission control zone” shall mean zones as
stipulated in MARPOL Annex VI and/or zones regulated by regional and/or national
authorities such as, but not limited to, the EU and the US Environmental
Protection Agency.

 

  (C) Bunker Supply

(i) Charterers to order bunker oil of correct quality (within the usual
tolerance) in accordance with vessel’s description of this Charter Party. Master
and/or Chief Engineer to make every effort to make sure that all bunker oil
supplied to the vessel by Charterers or their agents during this Time Charter
comply with above quality. Replenishment of bunkers is arranged and paid by
Charterers, but always under the supervision of Master. The fuels shall be of a
stable and homogeneous nature and unless

 

4



--------------------------------------------------------------------------------

otherwise agreed in writing, shall comply with ISO standard 8217:2005 or any
subsequent amendments thereof. The Chief Engineer shall co-operate with the
Charterers’ bunkering agents and fuel suppliers and comply with their
requirements during bunkering, including but not limited to checking, verifying
and acknowledging sampling, readings or soundings, meters, etc. before, during
and/or after delivery of fuels.

(ii) During delivery a representative sample of each grade of fuels shall be
drawn throughout the entire bunkering operation and that sample shall be
thoroughly mixed and carefully divided into four (4) identical samples. The
sample shall be drawn at a point as close as possible to the Vessel’s bunker
manifold.

(iii) The four (4) identical samples shall be securely sealed and provided with
labels showing the Vessel’s name, identity of delivery facility, product name,
delivery date and place and point of sampling and seal number, authenticated
with the Vessel’s stamp and signed by the Suppliers’ representative and the
Master of the Vessel or his authorized representative. Two samples shall be
retained by the Vessel and two by the Charterers or their representative.

(iv) The Owners shall at their own cost have the right to participate in a
recognized fuel testing programme, in which case one of the two samples retained
by the Vessel shall be forwarded for such testing. If any claim should arise in
respect of the quality or specification or grades of the fuels supplied, the
remaining samples of the fuels retained as aforesaid shall be analyzed by a
qualified and independent laboratory not identical to that performing the fuel
testing program above.

 

7. HIRE / WITHHOLDING

(A) The Charterers to pay as per the fixture note in Exhibit A per cubic foot of
Vessel’s bale/reefer cubic space per thirty (30) days including overtime.
Payment of hire to be made in cash, in U.S. Currency, every thirty (30) days, in
advance to the Owners bank (details as per Fixture note).

(B) Charterers may withhold from hire during the period of this charter, such
amounts due to them for off-hire, costs, expenses and Owners’ disbursements,
which a maximum of US$ [*] per port to be adjusted as soon as Disbursement
Accounts are available or not later than [*] days after the vessels has sailed
the Port. Maximum sum of withholding hire shall not exceed USD [*] per month.

(C) If, when a payment of hire is due hereunder, Charterers reasonably expect to
redeliver the Vessel before the next payment of hire would fall due, the hire to
be paid shall be assessed on Charterers’ reasonable estimate of the time
necessary to complete Charterers’ program up to redelivery, and from which
estimate Charterers may deduct amounts due or reasonably expected to become due
for:

(i) Advances and /or disbursements on Owners’ behalf plus any charges or fines
for Owners’ account pursuant to any provision hereof, and

 

5



--------------------------------------------------------------------------------

(ii) Bunkers on board at redelivery pursuant to Clause 6.

Promptly after redelivery a final accounting shall be prepared and any
overpayment shall be refunded by Owners or any underpayment made good by
Charterers.

 

8. CREW OVERTIME

As provided in Clause 7, hire is to be inclusive of crew overtime even when
incurred as a result of complying with Charterers’ or their agents’ requests,
including, but not limited to:

(A) raising and lowering cranes in preparation for loading and discharging; or

(B) opening and closing of hatches in preparation for loading and discharging,
working in hatches during cargo operations provided permitted by shore
regulations like collecting slings and airbags, cleaning of hatches;

(C) overseeing stevedore activities, especially the stowage of cargo.

 

9. PAYMENT OF HIRE

In the event of payment as per Clause 7 not being made on the due date, Owners
shall notify Charterers whereupon Charterers shall make payment of the amount
due within [*] banking days of receipt of notification from Owners, unless
Charterers can demonstrate that they are taking steps to trace the missing funds
and/or arranging for the delayed hire to be remitted, failing which Owners shall
have the right to withdraw the Vessel from the service of Charterers without
prejudice to any claim Owners may otherwise have against Charterers.

 

10. REDELIVERY NOTICES

(A) Subject to Charterers’ rights of termination as elsewhere herein provided,
the Charterers to give the Owners sixty (60), thirty (30), twenty (20) and ten
(10) days approximate and five (5), three (3) and one (1) day notice at which
port and on about which day the Vessel will be redelivered.

(B) Should the Vessel be ordered on a voyage by the Charter Period will be
exceeded, the Charterers shall have use of the Vessel to complete the voyage,
provided at the time the last voyage commenced it could be reasonably calculated
that the voyage would have allowed redelivery within the time fixed for the
termination of the charter, but for any time exceeding the termination date the
Charterers will pay the market rate if the market is higher than the rate
stipulated herein.

 

6



--------------------------------------------------------------------------------

11. VESSEL SPACE

The whole reach and burden of the Vessel, including lawful deck-capacity, to be
at the Charterers’ disposal and in a condition to carry bananas and other
refrigerated cargoes reserving proper and sufficient space for the Vessel’s
Master, Officers, Crew, tackle, apparel, furniture, provisions and stores.

 

12. SHIPBOARD PERSONNEL AND THEIR DUTIES

 

  (A) Upon delivery and throughout the period of this charter:

 

     (i) the Vessel shall have a full and efficient complement of Master,
Officers and Crew for a Vessel of her tonnage, who shall in any event be not
less than the number required by the laws of the flag state or IMO (whichever is
greater) and who shall be trained to operate the Vessel and her equipment
competently and safely and who shall be fully licensed, certified, qualified,
experienced and skilled in the handling and transportation of bananas and other
refrigerated cargoes, including cargoes designated for carriage under U.S.
Department of Agriculture “Cold Treatment” regulations;

 

     (ii) the Vessel’s shipboard personnel shall hold valid certificates of
competence in accordance with the requirements of the law of the flag state or
IMO (whichever is of higher standard), and such certificates shall always be
available for inspection on board the Vessel. The Vessel’s shipboard personnel
shall at all times hold valid and current seafarers identification documents as
may required by the IMO, ILO, flag state and port state.

 

     (iii) the Vessel’s shipboard personnel shall be trained in accordance with
the relevant provisions of the International Convention on Standards of
Training, Certification and Watchkeeping for Seafarers, 1978 and amendments
thereto;

 

     (iv) there shall be on board sufficient personnel with a good working
knowledge of the English language to enable cargo operations at loading and
discharging places to be carried out efficiently and safely and to enable
communications between the Vessel and those loading the Vessel or accepting
discharge therefrom to be carried out quickly and efficiently;

 

  (B) Owners warrant that throughout the charter the Master shall with the
Vessel’s Officers and Crew:

 

     (i) prosecute all voyages with the utmost dispatch, unless otherwise
ordered by Charterers;

 

     (ii) render all customary assistance; and

 

     (iii) supervise load and discharge of cargo by night or by day, but always
in accordance with the laws of the place of loading or discharging (as the case
may be) and in each case in accordance with any applicable laws of the flag
state.

 

7



--------------------------------------------------------------------------------

  (C) If the Charterers have reason to be dissatisfied with the conduct of the
Master, Officers, Engineers, or Crew , the Owners, on receiving particulars of
the complaint, promptly to investigate the matter, and, if the complaint proves
to be well-founded shall without delay, make a change in the appointments. In
any event, Owners shall communicate the results of their investigations to
Charterers.

 

  (D) Owners are aware of the problem of drug and alcohol abuse and warrant that
they have an active policy in force, covering the vessel, which meets or exceeds
the standards set out by the United States Coast Guard. Owners further warrant
that the policy will remain in force during the period of this charter and that
due diligence will be exercised by Owners to insure that the policy is complied
with in respect of all personnel on board the vessel.

 

13. OWNERS’ RESPONSIBILITY FOR SAFETY

Owners are solely responsible for the Vessel and for the safe operation,
manning, and condition of the Vessel. No inspection, review, consent nor the
exercise by Charterers of any right given to Charterers by this charter nor
anything done or not done by Charterers in the exercise or non-exercise of such
right shall relieve Owners or the Master of such responsibility to Charterers
and third parties nor increase Charterers liabilities to Owners and/or third
parties for the same.

 

14. OWNERS’ DUTY TO DEMONSTRATE SAFETY

Owners recognize Charterers’ legitimate interests in receiving an on-going
demonstration that Owners are properly attending to their responsibilities for
the Vessel as stated in Clause 13.

Accordingly without prejudice to any other provision in the charter, Owners:

(A) shall allow Charterers full access to the Vessel’s classification society’s
records both before delivery and at any other time during the charter period,
subject to prior notice to Owners.

(B) shall notify Charterers of any subjects and/or recommendations against the
Vessel’s class both before delivery and at any time throughout the charter
period;

(C) irrevocably authorize Charterers to copy the permission provided by Clause
14(A) to the classification society if Charterers wish to do so;

 

15. OWNERSHIP AND OPERATION

(A) The Vessel’s Owners and Technical Managers are with effect from the date of
this charter as follows:

Owners: Seven Hills LLC

 

8



--------------------------------------------------------------------------------

Technical Managers: To be named prior to delivery

(B) Owners recognize Charterers’ legitimate interests in confirming that Owners’
Technical and Crewing Managers are fully qualified to safely and properly
manage, man and operate the vessel.

(C) If Charterers complain of the conduct of Owners’ Technical and Crewing
Managers, Owners shall immediately investigate the complaint. If the complaint
proves to be well-founded, Owners shall, without delay, use best endeavors to
correct the deficiencies complained of, and Owners shall in any event
communicate the result of their investigations to Charterers as soon as
possible.

 

16. INSTRUCTIONS

(A) The Charterers to furnish the Master with written instructions and sailing
directions including cooling and Controlled Atmosphere instructions.
Temperatures and ventilation to be maintained in strict compliance with
Charterers’ instructions and with due regard for the cargo carried and accepted
shipboard practice. Owners shall be fully responsible for compliance provided
same are within normal practice for the vessel and her trade.

(B) Where the Master receives instructions given by the Shipper during the
course of this Charter Party which may conflict with or contradict the terms of
this Charter Party or the Charterers’ instructions, the Master and/or Owner
shall immediately seek clarification of the instructions from the Charterers.

 

17. OFF-HIRE AND THE PRESERVATION OF CHARTERER`S SERVICE

(A) On each and every occasion that there is loss of time (whether by way of
interruption in the Vessel’s service or, from reduction in the Vessel’s
performance, or in any other manner)

(i) due to deficiency of personnel or stores; repairs; gas-freeing for repairs;
time in and waiting to enter dry dock for repairs; breakdown (whether partial or
total) of machinery, boilers or other parts of the Vessel or her equipment
(including without limitation tank coatings); overhaul, maintenance or survey;
collision, stranding, accident or damage to the Vessel; or any other similar
cause preventing the efficient working of the Vessel; and such loss continues
for more than [*]; or

 

     (ii) due to unjustified refusal of the vessel to sail, breach of orders or
neglect of duty on the part of the Master, Officers or Crew; or

 

9



--------------------------------------------------------------------------------

     (iii) for the purpose of obtaining medical advice or treatment for or
landing any sick or injured person (other than a Charterers’ representative
carried under Clause 30 hereof) or for the purpose of landing the body of any
person (other than a Charterers’ representative), and such loss continues for
more than [*]; or

 

     (iv) due to detention of the Vessel by authorities at home or abroad
attributable to legal action against or breach of regulations by the Vessel or
the vessel’s Owners (unless brought about by the act or neglect of Charterers);

 

     (v) by reason of an escape or discharge of oil from the vessel which causes
or threatens to cause pollution, or pollution of any kind or the threat of
pollution by an escape or discharge of oil or otherwise,

 

     (vi) on account of the terms of employment of Master, Officers and/or crew.

then, without prejudice to any other rights the Charter may have herein, the
Vessel shall be off-hire from the commencement of such loss of time until she is
again ready and in an efficient state to resume her service from a position not
less favorable to Charterers then that at which such loss of time commenced;
provided, however, that any service given or distance made good by the Vessel
whilst off-hire shall be taken into account in assessing the amount to be
deducted from hire.

(B) Further and without prejudice to the foregoing, in the event of the Vessel
deviating(which expression includes without limitation, putting back, or putting
into any port other than that to which she is bound under the instructions of
Charterers) for any cause or purpose, except for the express purpose of saving
life at sea and /or life and property the Vessel shall be off-hire from the
commencement of such deviation until the time when she is again ready and in
efficient state to resume her service from a position not less favorable to
Charterers than that at which the deviation commenced, provided, however, that
any service given or distance made good by the Vessel whilst so off-hire shall
be taken into account in assessing the amount to be deducted from hire. If the
Vessel, for any cause or purpose, puts into any port other than the port to
which she is bound on the instructions of Charterers, the port charges, pilotage
and other expenses at such port shall be borne by Owners. Should the Vessel be
driven into any port or anchorage by stress of weather hire shall continue to be
due and payable during any time lost thereby.

(C) If the vessel is off-hire for any reason other than a scheduled drydock,
Owner shall [*]. Charterer will not pay charter hire in respect of the off-hire
vessel during the off-hire period but will resume payment of hire when the
vessel is returned on hire and becomes available to Charterer. If a replacement
vessel is needed and Owner can provide such a vessel, Charterer [*].

 

10



--------------------------------------------------------------------------------

(D) If the Vessel’s flag state becomes engaged in hostilities, and Charterers in
consequence of such hostilities, find it commercially disadvantageous to employ
the Vessel and have given Owners written notice thereof, then, without prejudice
to any other rights the Charterers may have pursuant to this charter, from the
date of receipt by Owners of such notice until the termination of such
commercial disadvantage, the Vessel shall be off-hire and Owners shall have the
right to employ the Vessel for their own account.

(E) If as a result of Charterers’ failure to exercise due diligence under their
trading, the Vessel is driven into port or to anchorage, any detention of the
Vessel and/or expenses resulting from such detention to be for the Charterers’
account unless such detention and/or expenses, or the cause by reason of which
either is incurred, be due to, or be contributed to by, the negligence of the
Owners’ servants.

 

18. OWNERS’ RESPONSIBILITIES

 

  (A) (i) Subject as is elsewhere herein provided, the Owners shall be
responsible for delay in delivery of the Vessel or for delay during the currency
of the charter and for loss or damage to goods, if such delay or loss has been
caused by want of due diligence on the part of the Owners their agents or
Manager in making the Vessel seaworthy and fitted for the voyage or any personal
act, omission or default of the Owners, their agents or Manager. The Owners not
to be liable for loss or damage arising or resulting from strikes, lock-outs or
stoppage or restraint of labor (excluding the Master, Officers or Crew) whether
partial or general.

 

     (ii) When an escape or discharge of oil occurs from the vessel and causes
or threatens to cause pollution, or when there is the threat of an escape or
discharge of oil, Owners and/or their Technical Managers will immediately
provide Charterers with all available information concerning the nature of the
pollution incident; any associated threat to the Vessel, life or property; and
steps that have been or are to be taken to prevent or mitigate the spill and
effects thereof. Charterers may, at their option, upon notice to Owners or the
Master, undertake such measures as are reasonably necessary to prevent or
minimize such pollution or to remove the threat, unless Owners promptly
undertake the same.

 

     (iii) Charterers shall be under no responsibility for any oil or other
pollution damage unless such damage or pollution has been caused by the
negligence on the part of Charterers and their servants. Owners agree to hold
harmless, defend and indemnify Charterers and its affiliates in respect of any
clean-up costs or other pollution damages, losses (including fines if imposed on
Charterers) or claims. Notwithstanding anything elsewhere contained in this
Charter, the Owners undertake during the currency of this Charter to ensure that
Owners and the Vessel are in compliance with all applicable international,
national, state, provincial and local laws and with all regulations pertaining
to oil, hazardous substance and air pollution and the prevention thereof from
ships, and Owners shall be responsible for any damages sustained by Charterers
or its affiliates as a consequence of Owners and/or the Vessel’s failure to so
comply.

 

11



--------------------------------------------------------------------------------

(B) The Master shall at all times supervise and be responsible for stowage to
the extent that it effects safety of life, stability and safe navigation of the
Vessel and Charterers shall not be responsible for any loss or damage to the
Vessel or cargo nor injury to her Crew arising out of the Master’s failure in
such regard.

 

19. CASH ADVANCES

Owners to advance funds for cash to Master or other large Owners’ costs direct
to Charterers’ agent.

 

20. STEVEDORES, PILOTS, TUGS

(A) Stevedores when required shall be employed and paid by Charterers for
loading, stowing and discharging cargoes, but this shall be subject to
Sub-clause (B) of this Clause and further shall not relieve Owners from
responsibility at all times for proper stowage under Clause 18(B) hereof, which
must be supervised by the Master.

(B) Owners shall indemnify Charterers, their servants and agents against all
losses, claims, responsibilities and liabilities arising in any way whatsoever
from the employment of pilots and tugboats, who although engaged by Charterers
shall be deemed to be the servants of and in the service of Owners and under
their instructions (even if such pilots or tugboat personnel are otherwise the
servants of Charterers their agents or any affiliated company); provided,
however, that the foregoing indemnity provided by this sub-clause shall not
exceed the amount to which Owners would have been entitled to limit their
liability if they had themselves engaged such pilots or tugboats.

 

21. ICE, EPIDEMIC

The Vessel not to be ordered to nor bound to enter:

(A) any place where fever or epidemics are prevalent or to which the Master,
Officers and Crew by law are not bound to follow the Vessel;

(B) any ice-bound place or any place where lights, lightships, marks and buoys
are or are likely to be withdrawn by reason of ice on the Vessel’s arrival or
where there is risk that ordinarily the Vessel will not be able on account of
ice to reach the place or to get out after having completed loading or
discharging. The Vessel shall not be obliged to force ice nor to follow ice
breakers. If on account of ice the Master considers it dangerous to remain at
the loading or discharging place for fear of the Vessel being frozen in and/or
damaged, he has liberty to sail to a convenient open place and await the
Charterers’ fresh instructions. Unforeseen detention through any of the above
causes to be for the Charterer’s account.

 

12



--------------------------------------------------------------------------------

22. LOSS OF VESSEL

Should the Vessel be lost, this charter shall terminate and hire shall cease at
noon on the day of her loss; should the Vessel be a constructive total loss,
this charter shall terminate and hire shall cease at noon on the day on which
the Vessel’s underwriters agree that the Vessel is a constructive total loss;
should the vessel be missing, this charter shall terminate and hire shall cease
at noon on the day on which she was last heard of. Any hire paid in advance and
not earned shall be returned to Charterers. [*]

 

23. HOURS OF WORK

The Vessel to work day and night if required, overtime being included in the
hire.

 

24. LIEN

The Owners to have a lien upon all cargoes, freights and sub-freights belonging
to the Charterers for all claims under this charter, and the Charterers to have
a lien on the Vessel, for all moneys paid in advance and not earned and for all
claims for damages arising out of any breach by Owners of this Charter.

 

25. SALVAGE

All salvage and assistance to other vessels to be for the Owners’ and the
Charterers’ equal benefit after deducting the Master’s and Crew’s proportion and
all legal and other expenses including hire paid under the charter for time lost
in the salvage, also repairs of damage and oil-fuel consumed. Owners agree to
consult with Charterers concerning measures to be taken by the Owners in order
to secure payment of salvage and to fix its amount and where Charterers agree
with such measures, they consent to be bound thereby.

 

26. SUBLETTING

The Charterers to have the option of subletting the Vessel but the Charterers
named herein always to remain responsible to the Owners for due performance of
the Charter. Except where such sublet is to a strategic partner of the
Charterers, Owners shall however be given priority to charter back the vessel at
market rate, or should a bona fide offer from a third party be received by the
Charterers, Owners shall have the opportunity match such offer.

 

27. WAR RISK

BIMCO Standard War Risk Clause for Time Charters, 1993 Code Name: “CONWARTIME
2004”

(A) For the purpose of this Clause, the words:

 

     (i) “Owners” shall include the shipowners, bareboat charterers, disponent
owners, managers or other operators who are charged with the management of the
Vessel, and the Master; and

 

13



--------------------------------------------------------------------------------

     (ii) “War Risks” shall include any actual, threatened or reported: war; act
of war; civil war; hostilities; revolution; rebellion; civil commotion; warlike
operations; laying of mines; acts of piracy; acts of terrorists; acts of
hostility or malicious damage; blockades (whether imposed against all vessels or
imposed selectively against vessels of certain flags or ownership, or against
certain cargoes or crews or otherwise howsoever); by any person, body, terrorist
or political group, or the Government of any state whatsoever, which, in the
reasonable judgment of the Master and/or the Owners, may be dangerous or are
likely to be or to become dangerous to the Vessel, her cargo, crew or other
persons on board the Vessel.

(B) The Vessel, unless the written consent of the Owners be first obtained,
shall not be ordered to or required to continue to or through, any port, place,
area or zone (whether of land or sea), or any waterway or canal, where it
appears that the Vessel, her cargo, crew or other persons on board the Vessel,
in the reasonable judgment of the Master and/or the Owners, may be, or are
likely to be, exposed to War Risks. Should the Vessel be within any such place
as aforesaid, which only becomes dangerous, or is likely to be or to become
dangerous, after her entry into it, she shall be at liberty to leave it.

(C) The Vessel shall not be required to load contraband cargo, or to pass
through any blockade, whether such blockade be imposed on all vessels, or is
imposed selectively in any way whatsoever against vessels of certain flags or
ownership, or against certain cargoes or crews or otherwise howsoever, or to
proceed to an area where she shall be subject, or is likely to be subject to a
belligerents’ right of search and/or confiscation.

 

  (D) (i) The Owners may effect war risks insurance in respect of the Hull and
Machinery of the Vessel and their other interests (including, but not limited
to, loss of earnings and detention, the crew and their protection and Indemnity
Risks), and the premiums and/or calls therefore shall be for their account.

 

     (ii) If the Underwriters of such insurance should require payment of
premiums and/or calls because, pursuant to the Charterers’ orders, the Vessel is
within, or is due to enter and remain within, or pass through any area or areas
which are specified by such Underwriters as being subject to additional premiums
because of War Risks, then the actual additional premiums and/or calls paid
shall be reimbursed by the Charterers to the Owners at the same time as the next
payment of hire is due, or upon redelivery, whichever occurs first.

(E) If the Owners become liable under the terms of employment to pay to the crew
any bonus or additional wages in respect of sailing into an area which is
dangerous in the manner defined by the said terms, then the actual bonus or
additional wages paid shall be reimbursed to the Owners by the Charterers at the
same time as the next payment of hire is due, or upon redelivery, whichever
occurs first.

 

14



--------------------------------------------------------------------------------

  (F) The Vessel shall have liberty:

 

     (i) to comply with all orders, directions, recommendations or advice as to
departure, arrival, routes, sailing in convoy, ports of call, stoppages,
destinations, discharge of cargo, delivery, or in any other way whatsoever,
which are given by the Government of the Nation under whose flag the Vessel
sails, or other Government to whose laws the Owners are subject, or any other
Government, body or group whatsoever acting with the power to compel compliance
with their orders or directions;

 

     (ii) to comply with the order, directions or recommendations of any war
risks underwriters who have the authority to give the same under the terms of
the war risks insurance;

 

     (iii) to comply with the terms of any resolution of the Security Council of
the United Nations, the effective orders of any other Supranational body which
has the right to issue and give the same, and with national laws aimed at
enforcing the same to which the Owners are subject, and to obey the orders and
directions of those who are charged with their enforcement;

 

     (iv) to discharge at any other port any cargo or part thereof which may
render the Vessel liable to confiscation as a contraband carrier;

 

     (v) to call at any other port to change the crew or any part thereof or
other persons on board the Vessel when there is reason to believe that they may
be subject to internment, imprisonment or other sanctions.

(G) If in accordance with their rights under the foregoing provisions of this
Clause, the Owners shall refuse to proceed to the loading or discharging ports,
or any one or more of them, they shall immediately inform the Charterers. No
cargo shall be discharged at any alternative port without first giving the
Charterers notice of the Owners’ intention to do so and requesting them to
nominate a safe port for such discharge. Failing such nomination by the
Charterers within 48 hours of the receipt of such notice and request, the Owners
may discharge the cargo at any safe port of their own choice.

(H) If in compliance with any of the provisions of sub-clauses (B) to (G) of
this Clause anything is done or not done, such shall not be deemed a deviation,
but shall be considered as due fulfillment of this Charter Party.

 

28. USE/NON USE OF BROKER AND COMMISSION

Charterers hereby represent and warrant that no broker or other agent was used
in connection with concluding this charter, and that no commission is due to any
third party from Charterers hereunder. Owners hereby represent and warrant that
no broker or other agent was used in connection with this Charter, and that no
commission is due to any third party from Owners hereunder.

 

15



--------------------------------------------------------------------------------

29. VESSEL DESCRIPTION

See Fixture Note attached hereto and incorporated herein as Exhibit A.

 

30. SUPERCARGO

(A) Charterers to have the option of appointing a Supercargo to accompany the
Vessel. He is to be furnished with accommodation and same fare as provided for
Master’s table for which Charterers to pay Owners USD [*]/day. The Supercargo is
on board as the representative of Charterers and the Master is to follow his
instructions as regards commercial operations.

(B) Charterers shall also have the right at any time during the charter period
to make such inspection of the Vessel as they may consider necessary. This right
may be exercised as often and at such intervals as Charterers in their absolute
discretion may determine and whether the Vessel is in port or on passage. Owners
shall afford all necessary co-operation and accommodation on board provided,
however,

(i) that neither the exercise nor the non-exercise, nor anything done or not
done in the exercise or non-exercise, by Charterers of such right shall in any
way reduce the Master’s or Owners’ authority over, or responsibility to
Charterers or third parties for the Vessel and every aspect of her operation,
nor increase Charterers’ responsibilities to Owners or third parties for the
same; and

(ii) that Charterers shall not be liable for any act, neglect or default by
themselves, their servants or agents in the exercise or non-exercise of the
aforesaid right.

 

31. INSURANCE

Basic war risk insurance on the Vessel to be for Owners’ account but any extra
war risk insurance premium on account of Vessel’s trading area over and above
basic one to be for Charterers’ account and payable by Charterers to the Owners
upon presentation of original vouchers less rebate.

 

32. DELIVERY/REDELIVERY CONDITION

(A) The Vessel to be redelivered on the expiration of the charter in the same
good order as when delivered to the Charterers (fair wear and tear excepted) in
the position as per the fixture note.

(B) All costs for cleaning the holds at delivery and redelivery to be for
Owners’ and Charterers’ accounts respectively. However, Charterers have the
option of redelivering the Vessel as is by paying Owners a lump sum of US$ [*].

 

16



--------------------------------------------------------------------------------

(C) On delivery (or as soon as practicable after delivery ), as well as on
redelivery, an on/off-hire survey of the Vessel’s bunkers on board to be
performed by an independent surveyor nominated on delivery by Charterers and on
re-delivery by Owners. Expenses to be equally borne by Charterers/Owners, but
time for such surveys to be for Owners on delivery and Charterers on redelivery.

 

33. NOTICE OF STEVEDORE DAMAGE

(A) The Charterers are not to be responsible for any stevedores’ damage and any
other damage, unless same is reported by Master in writing to Charterers and/or
their agent at port where the damage was incurred. Master to endeavor to obtain
written acknowledgement of the responsible party and have a survey made to
define and estimate the damage in agreement with Charterers’ agents or
supercargo, however, cost of survey to be for Charterers’ account, unless the
damage should have been repaired in the meantime. Charterer has the right to
redeliver the vessel to Owners without repairing the damage in case stevedore
damage does not affect the vessel’s seaworthiness.

Major damages should be reported within 48 hours after occurrence and to be
substantiated by a written report, which is to be presented to stevedores and to
be signed for receipt/acknowledgement of the damage. In respect of smaller
damages the vessel to report same as soon as discovered but latest upon
completion of discharge and the Master is to obtain written acknowledgement from
the responsible party.

(B) All such reported damage to be repaired in Charterers’ time and at their
expense as soon as practicable taking into account the Vessel’s seaworthiness
and cargo carrying capability, but in any case not later than Vessel’s
redelivery date. Damages not affecting Vessel’s seaworthiness and/or cargo
carrying capability to be repaired as soon as Owners so choose at Charterers’
expense, unless a lump sum compensation has been agreed between the parties.

(C) Notwithstanding subclause (B) hereof, within 30 days from occurrence or
discovery of damage, the Owners to furnish Charterers with either actual
repair-bills, or an estimate repair costs and time needed for repair and also
when/where Owners intend to effect repairs.

(D) For any damage with estimated repair costs exceeding US$ [*], the Master to
advise Charterers and Charterers’ local agent who shall promptly thereafter
notify Master if Charterers wish to perform an independent survey (at
Charterers’ time and expense). If Charterers and / or Charterers’ local agents
advise that such survey is not wanted, a corresponding notation to be entered in
the damage report form, countersigned by Owners’ local agent or representative.

 

17



--------------------------------------------------------------------------------

34. COMMUNICATIONS

The Vessel to be equipped with an inmarsat/telephone/telefax/Email installation
and carry a fully qualified wireless operator, who, however, may be one of the
Vessel’s officers.

 

35. CLEANING HOLDS AND MISCELLANEOUS EXPENSES

The Charterers to have the option to utilize crew to sweep and clean holds
whenever necessary at Charterers’ time and expense. Except as provided under
Clause 30 hereof, Charterers to pay Owners compensation, in addition to hire,
US$ [*] per thirty (30) days pro rata, for normal hold cleaning, communications,
entertainment and meals irrespective of whether such charges are actually
incurred. This lumpsum to be reviewed and adjusted in relation to cost level and
custom every 3rd year of the Charter.

 

36. FUMIGATION CERTIFICATE

If required by Charterers, Vessel to be delivered with valid fumigation
certificate on board and if this does not cover the whole period of the time
charter and fumigation is necessary, cost of same and detention to be for
Owners’ account unless necessity of fumigation is caused by cargo carried under
this charter.

 

37. CONFIDENTIALITY

The terms of this charter shall be kept strictly private and confidential
between owners and charterers except as may be required by governmental
authorities or on the advice of and to be disclosed by professional legal
advisors, auditors or accountants for either party.

 

38. GRATINGS

The Vessel to be fitted with portable gratings on all solid decks. Maintenance
of gratings to be for Owners’ account.

 

39. FUNNEL

Charterers shall have the liberty to fly their own house flag, and to paint the
funnel and sides of the Vessel in their own colors at their expense. On
redelivery, Charterers to have the option of redelivering the Vessel without
repainting funnel and sides to original colors, in which case a lump sum of US$
[*] to be paid by Charterers.

 

40. FORKLIFTS

Charterers may load cargoes by forklifts with pneumatic or semi pneumatic tires
always taking into account deck strength as per vessel description.

 

41. LOGS

The Master shall keep a full and correct log of the voyage or voyages and the
Chief Engineer is to keep full computer generated

 

18



--------------------------------------------------------------------------------

log of the operation and maintenance of the Vessel’s engineering systems,
generators, and refrigeration machinery as well as a logs of the refrigeration
temperatures and atmospheric conditions in the cargo holds and containers, which
Charterers may inspect upon demand. In the event of a failure of the computer
logs, a full hand written log is to be kept which upon request from Charterers
is to be released for inspection.

 

42. SEAWORTHINESS

Owners represent and warrant that at all times, during the term of this charter,
they shall exercise due diligence to maintain the Vessel in a seaworthy and
cargo worthy condition in all respects. Notwithstanding any other provisions of
this charter, if, during the term of the charter, the Vessel is determined to be
incapable of safely maintaining, caring for, or carrying Charterers’ cargo, then
Charterers shall have the rights set out in clause 4 (c) and 17 herein.

 

43. BREAKDOWN OF CARGO GEAR AND ACCESS TO HOLDS

(A) It is understood that the Vessel’s cargo gear, hatches and accesses meet all
applicable regulations/requirements, and will be in good working order and
condition at all times, otherwise any time lost to conform to above regulations
shall be counted against hire. In addition to being off-hire under Clause 17
hereof, Charterers and/or the cargo shippers/receivers shall be entitled to any
additional costs incurred due to delays resulting from a failure of the Vessel
to comply herewith, provided these are properly recoverable under this charter
party and as a matter of law.

(B) In the event of breakdown of a winch or winches or cranes by reason of
disablement or insufficient power, the hire to be reduced pro rata for the time
lost due to such inefficiency in relation to the number of sets of gear affected
unless substituted by shore appliances. Owners agree to pay, in addition, the
cost of labor affected by the breakdown, either stood off or additionally
engaged, and for the hiring of shore appliances, provided duly countersigned by
Master or responsible officer of the Vessel. However, Vessel to otherwise remain
on hire.

 

44. LIGHTS

Vessel to supply electric lights and lamps at all hatches and in all holds for
night work when required.

 

45. REFRIGERATION

(A) Charterers have the liberty to load and carry in the vessel any lawful
refrigerated, frozen or dry general cargo not of a nature likely to be injurious
to the Vessel’s fruit decks, bins, gratings, insulation, reefer plant, machinery
or to subsequent refrigerated cargos.

 

19



--------------------------------------------------------------------------------

(B) Upon delivery and throughout the period of the charter the Vessel shall be,
and shall be maintained as a first class reefer cargo vessel in every way
suitable for the carriage of bananas and other reefer cargoes and, without
prejudice to the foregoing shall be capable of maintaining temperature as per
the Vessel’s description and to hold a current refrigerated machinery
certificate to that effect and shall be in compliance with the requirements set
out in clause 46. In the event the Vessel becomes unable to maintain
temperatures within the range set forth herein, Owners to rectify and correct
same to normal working conditions within reasonable time. Without prejudice to
any other rights in respect thereof, any breach of this condition shall give
rise to an option by Charterers in accordance with the provisions of clause 4C,
of clause 46 and of clause 17.

 

46. REFRIGERATION MACHINERY

(A) The Vessel to have refrigeration machinery, insulation, and hold separations
capable of maintaining simultaneously different temperatures in each of her
cooling sections, as required by the Charterers as per vessel’s description,
during the whole duration of this charter for carrying full cargos of bananas,
fresh fruit, frozen meat, dairy produce, frozen poultry, frozen fish and/or
other frozen food commodities.

(B) The Vessel’s refrigeration machinery, ventilation system, controlled
atmosphere system (if installed) and appliances shall at all times be [*] and
are to be maintained in [*] class for the whole duration of this charter. If
required by the Charterers, the Vessel also to be approved and certified by the
U.S. Department of Agriculture for the carriage of cargoes under USDA “Cold
Treatment” regulations. As vessel is not carrying a valid USDA certificate on
delivery, Charterers will give sufficient notice to Owners to arrange for the
vessel to be recertified if required.

(C) The Owners shall at all times provide a valid Refrigeration Certificate or
other certificates issued by the classification society named herein without
notation or outstanding recommendations attesting to the good working order of
the Vessel’ s refrigeration equipment, ventilation system and, if installed,
controlled atmosphere system.

(D) The refrigeration machinery and appliances shall always be under the
supervision and control of a fully qualified refrigeration machinery officer and
the ventilation system are to be entirely for Owners’ account and shall be
maintained on board the vessel at all times.

(E) All supplies required for the maintenance and operation of the refrigeration
machinery and ventilation system are to be entirely for Owners’ account and
shall be maintained on board the Vessel at all times.

(F) [*]

(G) C02 System

 

20



--------------------------------------------------------------------------------

The Vessel is to be equipped with remote reading distance thermometers and C02
detectors accessible in the engine control room, all of which are to be
maintained in good working order for the whole duration of this charter.

 

47. LABOR REGULATIONS

Owners warrant that the Vessel complies with labor regulations at all ports of
call allowed under this charter including Australia and New Zealand.

 

48. I.T.F. COMPLIANCE

Owners warrant that during the full duration of the charter, the Vessel’s
manning is and will be in accordance with I.T.F. standards or an equivalent bona
fide trade union agreement for worldwide trading. Any consequences and losses,
if due to non-compliance, to be for Owners’ account.

 

49. ARREST

(A) Should the Vessel be arrested, captured, seized or detained during the
currency of this charter, by any person or authority having or purporting to
have any claim against or any interest in the Vessel, hire under this charter
shall not be payable in respect of actual time lost for any period whilst the
Vessel remains under arrest or remains unemployed as the result of such arrest.
Owners shall reimburse and indemnify Charterers and/or Charterers’ affiliates
from all damages and incremental costs sustained by reason of the Vessel’s
arrest, seizure, detention, provided that the grounds for such arrest, seizure
or detention do not arise out of Charterers’ acts or conduct. In relation to the
off-hire, the provisions of clause 17 shall apply.

(B) Notwithstanding Subclause (A) hereof, should the Vessel remain under arrest
for more than [*], Charterers shall have the right to terminate this Charter and
redeliver the Vessel within 10 days thereafter, or upon the conclusion of any
then cargo-laden voyage.

 

50. FINANCIAL RESPONSIBILITY

(A) Owners warrant that upon commencement of this charter, the vessel is in
compliance with the evidence of financial responsibility provisions of the
following conventions and statutes, provided that such provisions are then in
full force and effect:

 

     (i) U.S. Federal Water Pollution Control Act, (Title 33 U.S. Code, § 1321);

 

     (ii) United States Oil Pollution Act of 1990 (Title 33 U.S. Code, § 2701 et
seq.) (“OPA”);

 

21



--------------------------------------------------------------------------------

     (iii) the financial responsibility requirements, if any, of the sea-coastal
(excluding Great Lakes) states of the United States.

 

  (B) (i) If Owners become unable to obtain the requisite evidence of financial
responsibility at commercially reasonable rates, Owners shall give immediate
notice thereof to Charterers, in which event Charterers may at their option:

(1) terminate the charter at any time; or

(2) themselves furnish the needed evidence of financial responsibility on the
Vessel’s behalf, charging Owners commercially reasonable rates, with Charterers
to be defended and held harmless by Owners against any claims or liabilities
arising out of furnishing such evidence on Owners’ behalf.

 

     (ii) Should Owners fail to give the timely notice required under Subclause
(B) (i) hereof, and the Vessel is then positioning for or proceeding on a voyage
to a jurisdiction where Owners are unable to obtain the requisite evidence of
financial responsibility at commercially reasonable rates, then Charterers may,
in addition to the options afforded under Subclause (B)(i) hereof, proceed with
the voyage and direct the Vessel to an alternative discharge port in a
jurisdiction where the vessel is in compliance with the evidence requirements,
if any.

 

     (iii) If Charterers redirect the Vessel under Subclause (B)(ii) hereof, all
consequent additional costs of whatever nature including, without prejudice to
the generality, those of sending the cargo to the originally intended discharge
port, including, transshipment and related expenses, as well as any additional
liabilities Charterers may incur as a result thereof, shall be for Owners’
account.

(C) Should the Vessel be delayed by reason of a breach of this Clause, no hire
is to be paid in respect of time lost thereby during the period the Vessel is
unable to perform the service immediately required. Any hire paid in advance to
be adjusted accordingly.

(D) Owners shall indemnify Charterers against all consequences of their failure
to maintain evidence of financial responsibility and/or their failure to give
notice thereof to Charterers.

 

51. BILLS OF LADING

(A) The Master (although appointed by Owners) to be under the orders of the
Charterers as regards employment, agency, or other arrangements and shall sign
bills of lading as Charterers or their agents may direct. The Charterers to
indemnify the Owners against all consequences or liabilities arising from the
Master, Officers or agents signing bills of lading in accordance with such
directions, to the extent that the terms of such bills of lading expand Owners’
liabilities under this charter, as well as from any irregularity in the Vessel’s
papers if prepared by Charterers or their servants and/or agents or for over-
carrying goods, provided

 

22



--------------------------------------------------------------------------------

that such indemnity shall not apply where Owners’ liability arises out of any
fault, error or omission on the part of the Owners, Master, Officers or their
agents or servants. The Owners not to be responsible for shortage, mixture,
marks, nor for number of pieces or packages save that Owners to be responsible
for any damage to or claims on cargo caused by fault, error or omission of the
Master, Officers or Crew.

(B) At their option, the Charterers or their agents are authorized to sign bills
of lading on behalf of the Master, in accordance with loading tally or mate’s
receipts, etc.

(C) A discharge port named in bills of lading is not to constitute a declaration
of discharge port pursuant to this Charter and Charterers retain the right to
order the Vessel to any port within the terms of this charter. Charterers agree
to indemnify Owners against claims brought by holder(s) of bills of lading
against Owners by reason of a change of destination.

(D) At its option, Charterers may require delivery of cargo to be made without
presentation of the original bills of lading upon giving Owners a letter of
indemnity in the form annexed hereto as Exhibit A, which shall automatically
become null and void upon presentation to Owners of one (1) out of three
(3) original bills of lading, or thirteen (13) months after completion of
discharge, whichever occurs first, provided, no relevant legal proceedings have
by then been brought against Owners.

 

52. WEATHER ROUTING

If Master requests the service of Weather Routing, and same is approved by
Charterers for their scheduling purposes, then Charterers will pay for this
service.

 

53. VESSEL SECURITY

(A) If shore guards are being used in Colombia and/or other South or Central
American Loading ports and are ordered by Charterer, then same to be for
Charterers’ account. If any such guards are ordered by the master on the vessel,
then same to be for Owners’ account.

 

  (B) (i) Owners and Charterers are endeavoring to become signatories to the
U.S. Customs Service Trade Partnership Against Terrorism (“C-TPAT”) Agreement
and expect to conclude within 3-5 months after vessel’s delivery. Owners,
Charterers, the Vessel and the Vessel’s masters and crews will use reasonable
efforts to assist each other in complying with their respective obligations
under the C-TPAT Agreement.

 

     (ii) Owners and Charterers agree to indemnify and hold each other harmless
from any claims made against the indemnified party for any delays, losses,
damages, expenses, or penalties arising out of the indemnifying party’s failure
to meet the requirements of the C-TPAT Agreement.

 

23



--------------------------------------------------------------------------------

(C) ISPS/MTSA CLAUSE FOR TIME CHARTER PARTIES 2005

(a)(i) The Owners shall comply with the requirements of the International Code
for the Security of Ships and of Port Facilities and the relevant amendments to
Chapter XI of SOLAS (ISPS Code) relating to the Vessel and “the Company” (as
defined by the ISPS Code). If trading to or from the United States or passing
through United States waters, the Owners shall also comply with the requirements
of the US Maritime Transportation Security Act 2002 (MTSA) relating to the
Vessel and the “Owner” (as defined by the MTSA).

(ii) Upon request the Owners shall provide the Charterers with a copy of the
relevant International Ship Security Certificate (or the Interim International
Ship Security Certificate) and the full style contact details of the Company
Security Officer (CSO).

(iii) Loss, damages, expense or delay (excluding consequential loss, damages,
expense or delay) caused by failure on the part of the Owners or “the
Company”/”Owner” to comply with the requirements of the ISPS Code/MTSA or this
Clause shall be for the Owners’ account, except as otherwise provided in this
Charter Party.

(b)(i) The Charterers shall provide the Owners and the Master with their full
style contact details and, upon request, any other information the Owners
require to comply with the ISPS Code/MTSA. Where sub-letting is permitted under
the terms of this Charter Party, the Charterers shall ensure that the contact
details of all sub-charterers are likewise provided to the Owners and the
Master. Furthermore, the Charterers shall ensure that all sub-charter parties
they enter into during the period of this Charter Party contain the following
provision:

“The Charterers shall provide the Owners with their full style contact details
and, where sub-letting is permitted under the terms of the charter party, shall
ensure that the contact details of all sub-charterers are likewise provided to
the Owners”.

(ii) Loss, damages, expense or delay (excluding consequential loss, damages,
expense or delay) caused by failure on the part of the Charterers to comply with
this Clause shall be for the Charterers’ account, except as otherwise provided
in this Charter Party.

(c) Notwithstanding anything else contained in this Charter Party all delay,
costs or expenses whatsoever arising out of or related to security regulations
or measures required by the port facility or any relevant authority in
accordance with the ISPS Code/MTSA including, but not limited to, security
guards, launch services, vessel escorts, security fees or taxes and inspections,
shall be for the Charterers’ account, unless such costs or expenses result
solely from the negligence of the Owners, Master or crew. All measures required
by the Owners to comply with the Ship Security Plan shall be for the Owners’
account.

 

24



--------------------------------------------------------------------------------

(d) If either party makes any payment which is for the other party’s account
according to this Clause, the other party shall indemnify the paying party.

 

54. VESSEL MAINTENANCE, DRYDOCKING AND BREAKDOWN

(A) Cleaning and/or drawing pistons of main engine whenever possible to be done
during port service, however if additional time is required in port, then
provided Owners give [*] notice thereof in order to coordinate with Charterers
schedule, Charterers will endeavor to assist to allow permit the Vessel to
accomplish such work, any such occurrence to be limited to once every [*].

(B) The Owners to clean the Vessel’s bottom and paint the Vessel’s side as
frequently as may be necessary in order to maintain the chartered speed. In case
the Vessel’s bottom is so fouled that it is unable to keep the chartered speed,
the Vessel may be placed off hire as provided under clause 17 unless the vessel
has been ordered by charterers to wait for more than 20 consecutive days in
tropical waters.

(C) Time for dry-docking to be mutually agreed between Owners and Charterers
which so far as is possible shall be the [*]. The vessel to be off-hire for the
time lost as a consequence of the dry-docking from the agreed point of deviation
until it returns to an equivalent point. Any bunkers consumed will be at Owners
expense at Charters last prices.

(D) If the vessel chartered from Owner is to be taken off-hire for a scheduled
drydock, the Owner and Charterer will [*].

 

55. LAYING-UP

Charterers shall have the option, after consultation with Owners, of laying-up
the Vessel at a safe place nominated by Charterers subject to the Owners’
approval (which is not to be unreasonably withheld), in which case hire
hereunder shall be adjusted to reflect any net increases in expenditure
reasonably incurred or any net saving which are reasonably realized by Owners as
a result of such lay-up. Charterers may exercise the said option any number of
times during the charter period.

 

56. REQUISITION

(A) Should the Vessel be requisitioned by any government, de facto or de jure,
during the period of this charter, the Vessel shall be off-hire during the
period of such requisition pursuant to the terms of Clause 17. Any such
requisition period shall count as part of the charter period. [*]

(B) [*]

 

25



--------------------------------------------------------------------------------

57. ASSIGNMENT

Notwithstanding any other provisions of this charter, Charterers may assign all
of their rights and obligations hereunder to any affiliate which may, in turn,
reassign to any other affiliate. Charterers to remain fully responsible for the
full and correct fulfillment of this charter.

 

58. GENERAL AVERAGE

(A) General average to be settled and adjusted in London according to the
York/Antwerp rules 2004 as amended and English Law to apply. Hire not to
contribute to general average.

(B) In addition to any other rights Charterers may have, and if requested by
Charterers, Owners will release one or more cargoes to Charterers for
transshipment from a port of refuge by and at the expense of Charterers in
exchange for a non-separation of interest agreement, general average bond from
Charterers, and a general average undertaking from Charterers’ underwriters in
the customary forms. Charterers’ transshipment expenses, up to the general
average expenses saved, are to be treated like the general average expenses
saved, as if those expenses had actually been incurred and paid for by
Charterers. Transshipment shall not affect the freight rate which shall be based
on a voyage to the discharge port fixed by the charter, or otherwise declared by
Charterers in accordance with the terms of the charter. If freight at risk,
Charterers shall be credited for the Vessel’s daily manning and insurance costs
as well as port expenses saved for any part of the voyage not required to be
made by reason of transshipment. Bills of lading for such transshipment cargos
are deemed to be accomplished on completion of transfer to the transshipping
vessel, and port of refuge where transfer is made shall be treated as a
discharge port, except for purposes of calculating the freight rate.

(C) Any amounts allowable in general average for wages, provisions and stores
shall be credited to Charterers insofar as such amounts are in respect of a
period when the Vessel is on hire.

(D) Charterers shall ensure that any bills of lading issued hereunder contain a
provision in the foregoing terms.

 

59. NEW JASON CLAUSE

(A) The following provisions shall apply to general average adjustments made
hereunder:

“In the event of accident, danger, damage or disaster before or after
commencement of the voyage, resulting from any cause whatsoever, whether due to
negligence or not, for which, or for the consequence of which, the carrier is
not responsible, by

 

26



--------------------------------------------------------------------------------

statute, contract or otherwise, the goods, shippers, consignees or owners of the
goods shall contribute with the carrier in general average to the payment of any
sacrifices, losses or expenses of a general average nature that may be made or
incurred and shall pay salvage and special charges incurred in respect of the
goods.

“If salving ship is owned and operated by the carrier, salvage shall be paid for
as fully as if such salvage ship or ships belonged to strangers. Such deposit as
the carriers or his agents may deem sufficient to cover the estimated
contribution of the goods and any salvage and special charges thereon shall, if
required, be made by the goods, shippers, consignees or Owners of the goods to
the carrier before delivery.”

(B) Charterers shall ensure that any bills of lading issued hereunder contain a
provision in the foregoing terms.

 

60. BOTH-TO-BLAME COLLISION CLAUSE

(A) The following provision shall apply in determining liability for any
collision involving the Vessel while performing under this charter:

“If the Vessel comes into collision with another ship as a result of the
negligence of the other ship and any act, neglect or default of the Master,
Mariner, Pilot or the servants of the Carrier in the navigation or in the
management of the Vessel, the Owners of the cargo carried hereunder will
indemnify the Carrier against all costs or liability to the other or
non-carrying ship or her Owners in so far as such loss or liability represents
loss of, or damage to, or any claim whatsoever of the Owners of said cargo, paid
or payable by the other or non-carrying ship or her Owners as part of their
Claim against the carrying Vessel of Carrier. The foregoing provisions shall
also apply where the Owners, operators or those in charge of any ship or ships
or objects other than, or in addition to, the colliding ships or objects are at
fault in respect of a collision or contact.”

(B) Charterers shall see that any bills of lading issued hereunder contain a
provision in the foregoing terms.

 

61. U.S.A. AND GENERAL CLAUSES PARAMOUNT

Any bills of lading issued under this Charter shall incorporate the following
clauses:

“UNITED STATES CLAUSE PARAMOUNT

This Bill of Lading shall have effect subject to the provisions of the Carriage
of Goods by Sea Act of the United States approved April 16th, 1936, which shall
be deemed to be incorporated herein and nothing herein contained shall be deemed
a surrender by

 

27



--------------------------------------------------------------------------------

the carrier of any of its rights or immunities or an increase of any of its
responsibilities or liabilities under said Act. If any term of this bill of
lading be repugnant to said Act to any extent, such term shall be void as to
that extent but no further. The provisions stated in said Act shall (except as
may be otherwise specifically provided herein) govern before the goods are
loaded on and after they are discharged from the ship and throughout the entire
time the goods are in the custody of the Carrier. The Carrier shall not be
liable in any capacity whatsoever for any delay, non-delivery or misdelivery, or
loss of or damage to the goods occurring while the goods are not in the actual
custody of the Carrier.

GENERAL CLAUSE PARAMOUNT

The International Convention for the Unification of Certain Rules of Law
relating to Bills of Lading signed at Brussels on 25 August 1924 (“the Hague
Rules”) as amended by the Protocol signed at Brussels on 23 February 1968 (“the
Hague-Visby Rules”) and as enacted in the country of shipment shall apply to
this Contract. When the Hague-Visby Rules are not enacted in the country of
shipment, the corresponding legislation of the country of destination shall
apply, irrespective of whether such legislation may only regulate outbound
shipments.

When there is no enactment of the Hague-Visby Rules in either the country of
shipment or in the country of destination, the Hague-Visby Rules shall apply to
this Contract save where the Hague Rules as enacted in the country of shipment
or if no such enactment is in place, the Hague Rules as enacted in the country
of destination apply compulsorily to this Contract.

The Protocol signed at Brussels on 21 December 1979 (“the SDR Protocol 1979”)
shall apply where the Hague-Visby Rules apply, whether mandatorily or by this
Contract.”

 

62. NOTICES

All notices required hereunder are to be sent as follows:

TO OWNERS:

Seven Hills LLC

c/o Eastwind Investment Company

444 Madison Avenue, Suite 200

New York, New York 10022

Fax: [*]

 

28



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

NYKLauritzenCool AB

Box 4315, SE-102 67

Katarinavägen 17

116 45 Stockholm, Sweden

Fax: [*]

TO CHARTERERS:

Great White Fleet Ltd.

c/o Chiquita Brands International, Inc.

250 East Fifth Street

Cincinnati, Ohio 45202

Attn: President and Chief Operating Officer, Chiquita Fresh Group General
Counsel

 

63. GOVERNING LAW AND JURISDICTION

This contract shall be governed by English law and all disputes arising under or
in connection with it shall be conducted in London (UK), in accordance with one
of the following procedures:

 

  (i) where the amount claimed by the claimants is less than US$ [*] excluding
interest, then the reference shall be to a sole arbitrator and an arbitration
shall be conducted in accordance with the LMAA FALCA Rules;

 

  (ii) where the amount claimed by the claimant in between US$ [*] and US$ [*]
excluding interest, then the reference shall be to a sole arbitrator and an
arbitration shall be conducted in accordance with the LMAA Claims Procedure.

 

  (iii) in any cases where the LMAA procedures referred to above do not apply,
or if the amount claimed is in excess of US$ [*] the matter shall be referred to
the Commercial Court in London, if arbitration can not be agreed between both
parties.

 

64. CARRIAGE OF CONTAINERS

(A) The provisions of this clause shall apply in relation to the carriage of
containerized cargo pursuant to this Charter notwithstanding anything to the
contrary elsewhere herein.

(B) If at any time during the course of this Charter Charterers intend to
utilize vessel’s capacity to carry containers on and/or under deck, Charterers
shall give written notice to Owners to that effect, whereupon Owners shall
deliver the vessel with a complete set of lashing material and a stock of spare
lashing equipment and Charterers shall supply the

 

29



--------------------------------------------------------------------------------

vessel with a stock of spare parts including spare freon together with a
repair/operating manual, such as would be reasonably necessary for those on
board to carry out small repairs to Charterers’ refrigerated containers. During
the currency of this charter, the Master shall regularly advise Charterers in
respect of available lashing material and spare equipment on board, and as soon
as possible after Master’s written particularized request Charterers shall in
accordance with such request, insofar as such request is reasonable
(i) replenish or cost reimburse, in his option, any and all damaged and/or lost
lashing gear and (ii) for refrigerated containers, deliver spares and freon.

(C) Subject as is elsewhere provided in this clause, the nature, condition,
quality, quantity as well as the loading and securing of cargo inside containers
shall remain entirely at Charterers’ risk, expense and responsibility and any
and all containers stowed on and/or under deck shall be properly sealed by
Custom Authorities, if so customary, after stuffing and before loading.
Charterers are responsible for proper setting of temperature dials on
refrigerated containers. When loading, the Charterers shall duly furnish the
Master with a manifest showing the number of containers stowed on/under deck,
the contents, weight of each container, container- and seal-identification
numbers (if available).

(D) Charterers shall furnish the Master with separate written instructions as
regards the temperature setting of each refrigerated container and
cooling/carriage instructions to be maintained during the sea–voyage for those.

(E) Owners shall not be held responsible and liable for any malfunctioning of
and/or damage and/or loss to containers and/or cargo carried inside said
containers, unless despite Charterers instructions, vessel’s crew has not
exercised due diligence in properly and safely carrying container stowed
on/under in accordance with Hague/Hague-Visby Rules or, if applicable, the
United States Carriage Of Goods by Sea Act (US COGSA) rules.

(F) Without prejudice to the generality of the above duties and responsibilities
Owners, the Vessel’s Master and Crew shall:

(i) supply electric power to reefer containers from loading and throughout the
duration of the voyage;

(ii) properly and regularly check and where necessary to tighten the lashings of
all containers;

(iii) monitor the temperature setting of the refrigerated containers taking and
retaining written note of the temperatures of the refrigerated containers, all
as far as reasonably and practically possible;

(iv) whenever necessary and insofar as possible, do their utmost in repairing
any deficiency in the containers or in container operation, provided spare parts
are available;

 

30



--------------------------------------------------------------------------------

(v) immediately inform Charterers about any irregularity in container or
container operation, enabling Charterers to furnish the Master with additional
instructions.

(G) Any damage sustained to containers and/or cargo inside said containers, for
which the Owners may be responsible and liable, shall be notified in writing by
Charterers to Owners immediately, enabling Owners to investigate the cause and
extent of the damage accordingly.

(H) Owners will in no way be held responsible for shipment of defective
containers.

(I) Any damage to container(s) and/or the ship, her tackle, apparel, furniture
or any other item resulting from the carriage of containers on/under deck
(including damages arisen during loading and/or discharging) shall be repaired
at Charterers’ expense and in Charterers’ time, unless caused in whole or in
part by Owners or unless resulting from a deficiency in the condition of lashing
gear supplied by Owners, whether or not such deficiency was discoverable by the
exercise of due diligence.

(J) The Master will notify the supercargo or Charterers’ Agents within 12 hours,
after discovery of any such damage at the loading port. The Master will notify
the responsible party, in writing, requesting a written acknowledgement of such
notification. Unless the damage has been repaired in the meantime by the
responsible party, Master shall invite Charterers (agents) or supercargo in
writing for a joint survey, in order to define and estimate the damage.
Compliance with this procedure shall be a condition precedent to Charterers’
liability for any such damage. If any damage so caused to the ship is repaired
after redelivery, Charterers shall pay all proven costs of repair including loss
of time, if any, upon first written demand.

(K) The vessel to be redelivered with the same quantity of lashing
material/spare parts and Freon in the same good condition/quality as upon
delivery (ordinary wear and tear excepted). Any damaged and or lost equipment to
be replaced by Charterers at their expense. Any surplus of lashing
materials/spare parts/freon supplied by Charterers on their own account will
remain Charterers’ property and to be returned to and for account of Charterers.

 

65. EXTRA WORK CLAUSE

Charterers to pay Owners US$ [*] for each container for the lashing or unlashing
whether full or empty, if required by Charterers. For lashing and or unlashing
of partially loaded decks with palletized cargoes Charterers will pay and amount
of US$ [*] per deck. Lashing or unlashing of general cargo to be agreed with the
Master, the compensation for may be paid by Charterers directly to the Master.

 

31



--------------------------------------------------------------------------------

Reefer Repair by crew: USD [*] per repair man-hour and materials used

Repair of stevedore damage: USD [*] per repair man-hour plus materials

 

66. DRUG SMUGGLING CLAUSE

(A) Both Owners and Charterers agree to exercise the highest degree of care and
diligence, in order to prevent or detect the illegal trafficking of drugs or
other contraband on board the ship, cargo, containers or other equipment carried
on board during the voyage. If despite these efforts, drugs or other contraband
is discovered in the ship, cargo, containers or equipment carried, resulting in
a delay to the voyage and / or governmental authorities imposing a fine and/or
penalty, then the Parties agree that a rebuttable presumption shall arise in
apportioning liability and all related losses, costs and expenses, including
legal fees and expenses as follows:

(i) Resulting fines and penalties for drugs or contraband found within an area
of the ship under the primary and exclusive control of the Owners’ officers and
crew are to be 100% for Owners’ account.

(ii) Resulting fines and penalties for drugs of contraband found secreted on
board in areas of common access to the both the ship’s officers/crew and
shoreside personnel to be [*] for Owners and [*] for Charterers account.

(iii) Notwithstanding anything agreed to the contrary under sub.(ii) above, when
drugs or contraband are found within the cargo, containers or other equipment
introduced on board at the Charterers’ directions, resulting fines or penalties
are to be 100% for Charterers account.

(B) In the event of a dispute between the parties as to the apportionment of
liability under this clause, the judicial/arbitral tribunal empowered to resolve
disputes between the parties shall weigh the evidence submitted by or on behalf
of the parties and if the tribunal finds clear and convincing evidence of
culpability on the part of either party or their respective servants or agents,
it may conclude the applicable presumption outlined above to be rebutted and
apportion liability as the evidence and justice dictate.

(C) The Owners warrant that they are signatories to the United States Sea
Carrier Initiative Agreement with the US Customs service.

 

67. ISM COMPLIANCE

The Owner shall procure that the Vessel and “the Company” (as defined by the ISM
Code) shall comply with the requirements of the ISM Code. Upon request the
Owners shall provide a copy of the relevant Document of Compliance (DOC) and
Safely Management Certificate (SMC) to the Charterers.

Except as otherwise provided in this Charterparty, loss, damage, expense or
delay caused by failure on the part of “the Company” to comply with the ISM Code
shall be for the Owners’ account.

 

32



--------------------------------------------------------------------------------

68. INTENTIONALLY LEFT BLANK

 

69. STOWAWAY CLAUSE

 

  (A) (i) The Charterers warrant to exercise due care and diligence in
preventing stowaways in gaining access to the Vessel by means of secreting away
in the goods and/or containers shipped by the Charterers.

 

     (ii) If, despite the exercise of due care and diligence by the Charterers,
stowaways have gained access to the Vessel by means of secreting away in the
goods and/or containers shipped by the Charterers, this shall amount to breach
of charter for the consequences of which the Charterers shall be liable and
shall hold the Owners harmless and shall keep them indemnified against all
claims whatsoever which may arise and be made against them. Furthermore, all
time lost and all expenses whatsoever and howsoever incurred, including fines,
shall be for the Charterers’ account and the Vessel shall remain on hire.

 

     (iii) Should the Vessel be arrested as a result of the Charterers’ breach
of charter according to sub-clause (a)(ii) above, the Charterers shall take all
reasonable steps to secure that, within a reasonable time, the Vessel is
released and at their expense put up bail to secure release of the Vessel.

 

  (B) (i) If, despite the exercise of due care and diligence by the Owners,
stowaways have gained access to the Vessel by means other than secreting away in
the goods and/or containers shipped by the Charterers, all time lost and all
expenses whatsoever and howsoever incurred, including fines, shall be for the
Owners’ account and the Vessel shall be off hire.

 

     (ii) Should the Vessel be arrested as a result of stowaways having gained
access to the Vessel by means other than secreting away in the goods and/or
containers shipped by the Charterers, the Owners shall take all reasonable steps
to secure that, within a reasonable time, the Vessel is released and at their
expense put up bail to secure release of the Vessel.

 

70. US CUSTOMS ADVANCE NOTIFICATION/AMS CLAUSE FOR TIME CHARTER PARTIES

(A) If the Vessel loads or carries cargo destined for the US or passing through
US ports in transit, the Charterers shall comply with the current US Customs
regulations (19 CFR 4.7) or any subsequent amendments thereto and shall
undertake the role of carrier for the purposes of such regulations and shall, in
their own name, time and expense:

i) Have in place a SCAC (Standard Carrier Alpha Code);

 

33



--------------------------------------------------------------------------------

ii) Have in place an ICB (International Carrier Bond);

iii) Provide the Owners with a timely confirmation of i) and ii) above; and

iv) Submit a cargo declaration by AMS (Automated Manifest System) to the US
Customs and provide the Owners at the same time with a copy thereof.

(B) The Charterers assume liability for and shall indemnify, defend and hold
harmless the Owners against any loss and/or damage whatsoever (including
consequential loss and/or damage) and/or any expenses, fines, penalties and all
other claims of whatsoever nature, including but not limited to legal costs,
arising from the Charterers’ failure to comply with any of the provisions of
sub-clause (a). Should such failure result in any delay then, notwithstanding
any provision in this Charter Party to the contrary, the Vessel shall remain on
hire.

(C) If the Charterers’ ICB is used to meet any penalties, duties, taxes or other
charges which are solely the responsibility of the Owners, the Owners shall
promptly reimburse the Charterers for those amounts.

(D) The assumption of the role of carrier by the Charterers pursuant to this
Clause and for the purpose of the US Customs Regulations (19 CFR 4.7) shall be
without prejudice to the identity of carrier under any bill of lading, other
contract, law or regulation

 

71. MATTERS AFFECTING PERFORMANCE OF THE CHARTER

(A) If an event or events of Force Majeure such as, but not limited to, natural
disturbances, floods, strikes, war or warlike conditions, acts of terrorism or
sabotage, Acts of God, governmental interruptions or restrictions prevent or
hinder the continued employment of the Vessel in accordance with the terms of
this charter or as a consequence Charterers can no longer warrant the employment
of the vessel between and in safe places in accordance with clause 3 (A) and
(B) (i), then either party may give the other party written notice specifying
the occurrence of such event and its effect upon their performance hereunder and
the probable duration of any interruption or other consequence resulting there
from. If such conditions continue for a period longer than [*] days from the
giving of such notice, then either party shall have the option of terminating
this Agreement by and upon the giving to the other of written notice to that
effect.

 

72. TAXES/DUES

All taxes and/or dues on the vessel and/or cargo and on freight arising out of
cargoes or ports visited (as per Charterers’ instructions) or Charterers’
domicile under this Charter Party will be for Charterers’ account. Any income
tax on vessel’s earnings that Owners shall be liable for under U.S. Gross
Transportation Tax will be for Owners’ account.

 

34



--------------------------------------------------------------------------------

73. AUTHORITY TO EXECUTE

By executing this Charter on behalf of their respective principles, the
signatories hereto represent and warrant that they are officers and/or directors
of the party for who they have signed and that they have been vested with full
and complete authority to execute this lease by order of the party’s board of
directors. The Parties waive any and all defenses that the Charter has been
executed and entered into without their authority, whether expressed, apparent,
or otherwise, and the performance of any part of this lease by either party
shall constitute an irrevocable ratification and conclusive evidence that this
Charter has been entered into with the complete assent of the Parties. The
Parties agree to defend indemnify and hold each other harmless from the
consequence of this Charter being executed by an officer, director or employee
without the expressed authority of the party’s board of directors, and the
execution of this Charter shall, in any event be construed as having been
performed with the apparent authority of the party on whose behalf the signatory
had purported to sign.

 

74. CONTAINERIZED PRODUCTS

In the event that any products, goods or commodities are shipped in one or more
containers, whether supplied by or on behalf of shipper or by or on behalf of
carrier, the contents of the container(s) shall be deemed the packages for
purposes of the per package limit. If the contents of the containers are shipped
in boxes or cartons, the boxes or cartons and not any pallet on which the boxes
are resting shall be deemed the package.

 

75. HIMALAYA CLAUSE

Any bills of lading issued under this Charter shall incorporate the following
Himalaya Clause:

“It is hereby expressly agreed that no servant or agent of the carrier
(including every independent contractor from time to time employed by the
carrier) shall in any circumstances whatsoever be under any liability whatsoever
to the shipper, consignee or owner of the goods or to any holder of this bill of
lading for any loss, damage or delay of whatsoever kind arising or resulting
directly or indirectly from any act, neglect or default on his part while acting
in the course of or in connection with his employment and, but without prejudice
to the generality of the foregoing provisions in this clause, every exemption,
limitation, condition and liberty herein contained and every right, exemption
from liability, defense and immunity of whatsoever nature applicable to the
carrier or to which the carrier is entitled hereunder shall also be available
and shall extend to protect every such servant or agent of the carrier acting as
aforesaid and for the purpose of all the foregoing provisions of this clause the
carrier is or shall be deemed to be acting as agent or trustee on behalf of and
for the benefit of all persons who are or might be his servants or agents from
time to time (including independent contractors as aforesaid) and all such
persons shall to this extent be or be deemed to be parties to the contract in or
evidenced by this bill of lading.”

 

35



--------------------------------------------------------------------------------

76. LIMITED SEVERABILITY; SPECIAL TERMINATION RIGHTS RESPECTING NON-SEVERABLE
CLAUSES

(A) Subject to the clause (B) immediately below, if an arbitration panel or a
court of competent jurisdiction declares any provision in this Charter Party to
be inoperative, unenforceable or invalid, the remaining provisions of this
Charter Party shall not be affected thereby and, to this end, the provisions of
this Charter Party are declared to be severable.

(B) Notwithstanding any term or condition contained in this Charter Party to the
contrary, including, without limitation, clause (A) immediately above, all
provisions of this time charter are so essentially and inseparably connected
with, and so dependent upon the Guarantee Agreement by Chiquita Brands L.L.C. in
favor of Eastwind Maritime Inc., NYKLauritzenCoolAB, Seven Hills LLC and each of
the New Container Vessel Owners (“Guarantee”) of even date herewith that no such
provision would be agreed by the parties hereto without such Guarantee. If an
arbitration panel or a court of competent jurisdiction declares any provision of
the Guarantee inoperative, unenforceable, or invalid, Owners shall have the
option to immediately terminate this Agreement by the provision of written
notice to the other party in accordance with Clause 62. “Notices” of this
Charter Party.

 

77. [*]

 

36



--------------------------------------------------------------------------------

Refrigerated Vessel Time Charter

Additional Clauses

[*].

Change in Ownership and Management

Owners have the duty to immediately inform the Charterers of their intention to
change the Vessel’s ship management and crewing services or transfer ownership
or flag of the Vessel during the period of this charter. Without Charterers’
written consent, which is not to be unreasonably withheld, Owners are not
entitled to transfer ownership, change the Vessel’s flag or alter the crewing
and/or technical management.

Owners will provide ship management and crewing services for the Vessel using
parties approved in advance by Charterer, which approval is not to be
unreasonably withheld. [*].

In the event of a change in ownership, control or controlling management of one
of the parties to this Charter, the other party shall have the option of
terminating this Charter without incurring any further liability. Further if the
vessel is sold or its ownership otherwise transferred during the term of this
charter, Charterers may elect to either terminate the Charter or continue its
operation with the new Owners. For the purpose of this clause, “change in
ownership, control or controlling management” shall mean an occurrence whereby:

(i) direct or indirect control of at least fifty percent (50%) of the voting
rights required to elect a majority of the party’s directors, is transferred or
sold; or

(ii) at least fifty percent (50%) of the party’s outstanding shares of stock are
sold or transferred to a third party or parties; or,

(iii) direct or indirect ownership or control of all or substantially all of the
party’s assets reasonably required for the performance of this Charter is
transferred or sold;

Each party shall promptly disclose to the other circumstances which might meet
any of the provisions of subparagraphs (i) – (iii) hereof, and to respond
promptly and fully to the inquiries of a party who reasonably believes that such
circumstances may exist.

Quiet Enjoyment

(A) Owners represent and warrant that, throughout the term of this agreement,
Charterers shall have the quiet use and operation of the vessel free from any
interference or delays.

(B) Owners represent that neither they, the Vessel, nor any corporate affiliate
or subsidiary of Owners is now the subject of any

 

37



--------------------------------------------------------------------------------

dispute or litigation that may in any way interfere with the Charterers use of
the vessel. Owners recognize that the Charterers use and operation of the vessel
require them to enter into time-charters with commitment to maintain a defined
schedules of operations with exact sailing and arrival times at specified ports,
and Owners acknowledge and warrant that it is a condition of this Charter that
such schedules will not be interfered with or be disrupted as a result of any
pending or subsequent disputes that Owners may have with any other party.

Funnel

The second sentence of Clause 39 will not be applicable with respect to the
Vessel.

Insurance

Owners shall obtain from a member of the International Group of P & I Clubs at
least US$[*] of insurance coverage against pollution liability and usual
standard coverage against all other P and I risks and such insurance shall
remain in force for the duration of the Charter. Owners further warrant that
they will as soon as reasonably possible notify Charterers of any cancellation,
lapse, reduction of, or condition imposed on Owners’ P & I coverage should it
occur or become threatened and Owners as soon as reasonably possible to exercise
due to diligence to re-effect P & I Insurance on the same terms as at the
commencement of this charter party. If Owners fail to re-effect P& I Insurance
then Charterers may, ten days after receiving notice of the cancellation, lapse,
etc. have the right to terminate this charter. Charterers will maintain
Charterers’ liability insurance.

Security

With respect to any security that may be required for cargo losses, Owners shall
use best endeavors to arrange for the issuance by its P&I Club of a standard
form letter of undertaking in favor of Charterer and/or the shipper, consignee,
receiver and insurer of cargos carried on the vessel in a principal amount to be
agreed between the parties plus 20% to allow for interest and costs. Owner or
its P&I Club shall have the option of providing a guarantee or letter of credit
issued by a first class bank, in which event The Owners will not exercise a lien
on or otherwise arrest or attach the vessel in connection with the claim for
which such demand was made.

In the event that Owner’s P&I Club does not issue a letter of undertaking upon
receiving such request for security, Charterer and/or any entity having an
interest in the claim may seek to arrest the vessel to obtain security. Any such
arrest shall not relieve Owners from their continuing obligation to arrange for
issuance of a letter of undertaking.

 

38



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Charter is executed by the parties hereto as of the
30th day of April, 2007.

 

  OWNERS:     CHARTERERS:   Seven Hills LLC     Great White Fleet Ltd.   By:  
Donald M. Simmons     By:   Michael Sims   Its:   President     Its:  
Attorney-in-Fact   Signed:  

/s/ Donald M. Simmons

    Signed:  

/s/ Michael Sims

 

39